Title: To George Washington from Timothy Pickering, 1 January 1797
From: Pickering, Timothy
To: Washington, George


                        
                            Sir, 
                             Sunday Evening Jany 1. 1797.
                        
                        Fearing your patience would be exhausted, I beg leave to hand you so much of my
                            letter to Mr Pinckney as Mr Taylor has copied: he will proceed to complete it with the
                            utmost diligence; but it will probably take him two days to do it. I was the more desirous
                            to submit so much to your inspection, that if you should deem any material changes expedient
                            they might be made with less delay. With the highest respect I am, sir, your obt servant 
                        
                            T. Pickering
                            
                        
                    